DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-11 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the regeneration of nitrogen" in line 1 lacks antecedent basis. The limitation should read --a regeneration of nitrogen--.
Claim 1 recites the limitation "the at least one cryogenic cooling loops" in line 14 lacks antecedent basis. The limitation should read --the at least two cryogenic cooling loops--.
Claim 5 recites the limitation "the pressure" in line 5 lacks antecedent basis. 
Claim 6 recites the limitation "the at least one cryogenic cooling loop" in line 2-3 lacks antecedent basis. The limitation should read --the at least two cryogenic cooling loops--.
Claim 31 recites the limitation "the regeneration of nitrogen" in line 1 lacks antecedent basis. The limitation should read --a regeneration of nitrogen--.

Claims 2, 4 and 7-11 are also rejected for being dependent upon a rejected claim.

Allowable Subject Matter
Claims 12, 13 and 15-18 are allowed.

Claims 1 and 31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to anticipate or fairly render obvious of the invention provided by independent claims. The closest prior art is considered to be Manole (US 2006/0096308), Brokaw et al. (US 2015/0240639). Manole teaches a system within a closed loop cryogenic system, comprising: a liquid CO2 storage (24) having an inlet and an outlet (see figure 2); a first flow line (12, 28) having a first end and a second end, the first end of the first flow line being in fluid communication with the outlet of the liquid CO2 storage (since this is a closed loop refrigerant system the flow line 12 is in fluid communication with the outlet of the liquid storage, see figure 2); a compressor (14, See ¶ 0020) for pumping the CO2 from the liquid storage (24) to the first flow line (See figure 2); at least one cryogenic cooling loop (see fig. 2, the fluid line b/n point 30 and 32), the at least one cryogenic cooling loop having a CO2 intake (30) in fluid communication with the first flow line (12) and a CO2 outlet (32) in fluid communication with . 
The prior art, however, fails to anticipate or fairly render obvious of the independent claim specifically the limitations wherein “at least two cryogenic cooling loops, the at least two cryogenic cooling loops each having a nitrogen intake in fluid communication with the first flow line and a nitrogen outlet in fluid communication with the first flow line…the liquid nitrogen entering through each of the nitrogen intakes having a consistent temperature” as recited in clams 1 and 12 and the limitation wherein “a plurality of cryogenic cooling loops, each of the plurality of cryogenic cooling loops having a nitrogen intake in fluid communication with the first flow 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763